Coase Li Ben veOR8F7II MMLC Crseuneenii2851 FiTbech@#224109 PRagerloph2praeat Ht 48449

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

CITY OF PROVIDENCE, et al,
Plaintiffs,
Vv. Civil Action No.

CA-18-437-JJM-LDA
WILLIAM P. BARR, et al.,

 

Defendants,
PARTIAL JUDGMENT OF INJUNCTION AND WRIT OF MANDAMUS

Pursuant to, and for the reasons set forth in, this Court’s Memorandum and Order of June 10,
2019 (Docket No. 30), granting the City of Providence and the City of Central Falls’ (the “Cities”)
Motion for Summary Judgment (Docket No. 20) and application for a Writ of Mandamus, with
respect to the Fiscal Year 2017 Edward Byrne Memorial Justice Assistance Grant (“Byrne JAG”)
award claims at issue in this litigation, it is ORDERED, ADJUDGED, and DECREED as follows:

1. With respect to any Byrne JAG award for Fiscal Year 2017 (a “FY2017 Award”) made to
any recipient within the District of Rhode Island, the Department of Justice (“DOJ”) is
permanently enjoined from enforcing any special condition on a recipient’s FY2017 Award
that imposes or requires any of the following (the “Enjoined Conditions”) as a condition
of eligibility for, or receipt of, FY 2017 Byrne JAG award funds:

a. That a Byrne JAG award recipient provide federal immigration enforcement agents
with access to the recipient’s correctional facilities (the “Access Condition”);

b. That a Byrne JAG award recipient provide federal immigration enforcement agents
with notice of a scheduled release of a suspected alien in custody (the “Notice
Condition”); and

c. That a Byrne JAG award recipient not restrict, in contravention of 8 U.S.C.
§1373(a), the sharing, maintenance, or exchange of information regarding
citizenship or immigration status with federal immigration enforcement authorities
(the “1373 Condition”);

2, DOJ is mandated to disburse the Cities’ FY2017 Awards, specifically:

 

   

AwardNo. ss | Award Recipient “T Grant Award Aint,
2017-DJ-BX-039 City of Providence $212,112.00
2017-DJ-BX-0951 City of Central Falls $28,677.00

 

 

 

 

 

 

 

 

 
S11 LBB CHANIETTIINULOR DCCA Ss! HTB abe HeHs9 Page>> PbhpRgeati 481490

These disbursements shall be made despite the Cities’ failure to certify compliance with
the Access Condition, the Notice Condition, or the 1373 Condition as set forth in the award
documents for the Cities’ FY2017 Awards; provided, however, that nothing in this Order
shall relieve the Cities’ from their obligations to provide certification of, and compliance
with, any other condition of the Cities’ FY2017 Awards other than the Enjoined
Conditions, and DOJ is not required to disburse the Cities’ FY2017 Awards until such other
conditions for disbursement are met. Acceptance of FY2017 Award funds by the Cities
shall not be construed as acceptance of the Enjoined Conditions;

3. In their acceptance of the FY2017, the Cities may include notations or additional pages
indicating that they are not certifying compliance with the Access Condition, the Notice
Condition, and the 1373 Condition so long as this Court’s Order remains in effect;

4. DOJ must process and approve the Cities’ requests for drawdowns of their respective FY
2017 Byrne JAG funds as it would in the ordinary course and without regard to the
Enjoined Conditions.

5. Nothing in this Order shall impair, affect, or relieve the Cities or any other FY2017 Byrne
JAG award recipient within the District of Rhode Island from the obligation to certify and
comply with any and all other grant conditions apart from the Access Condition, the Notice
Condition, and the Section 1373 Condition, nor shall it impair DOJ’s ability to enforce the
conditions in the Cities’ FY 2017 Awards other than the Access Condition, the Notice
Condition, and the Section 1373 Condition;

6. The Cities’ rights to seek reasonable costs, including attorneys’ fees, for this matter and
any future related proceedings, are reserved.

7. Because the Cities have demonstrated a need for the funds contained in the FY2017 Award,
and because this Court’s resolution of the remaining issues in this case is unlikely to affect
the FY2017 Award, the Court hereby finds that there is no just reason to delay entry of
partial judgment. Pursuant to Federal Rule of Civil Procedure 54(b), judgment shall enter
forthwith in favor of the Cities with respect to their claims concerning ra FY2017 Awards.

wm hh MD

AP, 2019 HON, JOHN F- McCONNELL, Jr.
UNITED STATES DISTRICT JUDGE

 
